FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 11/24/2020 and 02/04/2021 to claims 1, 3-7, 9, and 13 have been acknowledged by the Examiner. New claims 19-21 have been added and no claims were cancelled.
Thus, claims 1-21 will be considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/24/2020, with respect to the Drawings, Specification, Abstract, and Claims have been fully considered and are persuasive.  The objections of the Drawing, Specification, Abstract, and Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 11/24/2020, with respect to the 112 rejections have been fully considered and are persuasive.  The 112b rejections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 11/24/2020, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/04/2021, with respect to the 112 rejections have been fully considered and is not fully persuasive.  The 112b rejections of the claims have not been withdrawn and has further been re-introduced into the action below based on the amended claim units of the filing.
Applicant's arguments filed 11/24/2020 and 02/04/2021 regarding the prior art rejections have been fully considered but they are not persuasive. Amended independent claim has been amended to include subject matter and limitations that were not originally presented in the recited . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10/2015226706, filed on December 23rd, 2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
All references in the IDS forms filed after the mailing of the last action has been considered by the Examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9: “a therapeutically predefined application pressure of the compression bandage on a limb of a wearer, the compression bandage configured to be on a limb of a wearer” should read as “a therapeutically predefined application of the compression bandage configured to be on a limb of a wearer”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites “an elastic sewing thread by means of stitch-bonding where the stitch length is 1.5 to 3 mm/rotation at a sewing thread tension of not more than 4cN”. This is unclear as the units recited of “mm/rotation” are not common units of stitch length, especially of a stitch-bonding method as the stitch bonding method is not known to include rotation of the stitch. The disclosure of the instant invention also does not provide a basis of understanding or teaching for this specific unit of stitch length. Given the broadest reasonable interpretation of the claimed limitation and the known units of measurement for a stitch length, the claim limitation will be interpreted as “an elastic sewing thread by means of stitch-bonding where the stitch length is 1.5 to 3 mm at a sewing thread tension of not more than 4cN”. Thus, the claim will be examined based on the interpretation as discussed above.
Claims 2-21 are also rejection based on their dependency off of 112b rejected claim 1 as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-9, 11-13, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Steinlechner (US 2014/0052043 A1) in view of Zafiroglu (USPN 4897297 A), in further view of Dua (US 20180169963 A1).
Regarding claim 1, Steinlechner discloses a compression bandage (Claim 1- “Elastic bandage for creating a compression dressing”, Figure 1- bandage 10) comprising a first cushioning layer (Claim 2- “at least one outer layer is embodied by a cushioning 
Steinlechner does not teach wherein the layers are connected via an elastic sewing thread by means of stitch-bonding where the stitch length is 1.5 to 3mm/U at a sewing thread tension of not more than 4cN. Zafiroglu does teach an analogous bandage ([Col 1, lines 51-54]- “The purpose of the present invention is to provide an article of manufacture that can be used as a highly conformable, flexible, well-fitting, long-lasting medical or veterinary wet compress or bandage”) wherein layers connected via an elastic sewing thread by means of stitch-bonding ([Col 4, lines 35-47]- “For the first sample, the water-impermeable elastic layer was prepared from a 1.25-oz/yd.sup.2 (42.4-g/m.sup.2) spunbonded sheet of 1.5-dpf (1.65 dtex) polypropylene fibers, purchased from Waynetex, Inc. of Waynesboro, Va. The sheet was stitch-bonded with a 3.5-meter-wide two-bar "Liba" stitchbonder, which laid-in, a yarn of 20-dpf (22 dtex) "Lycra" spandex (manufactured by E. I. du Pont de Nemours and Company) covered with 20-dpf (22-dtex) nylon filament on a tricot pattern with 14 stitches per inch (5.5 stitches/cm) across the machine. The covered spandex yarn was secured with a chain-stitched 40-dpf (44-dtex per filament) polyester filament thread”) where the stitch length is 1.5 to 3mm/U (see 112b rejection above for claim limitation interpretation; [Col 4, line 48]- “All stitch lengths were 2.5 millimeters.”, which falls within the claimed range; see MPEP 2144.05 for additional reference regarding ranges). A person of ordinary skill would recognize that the first cushioning layer and the second support layer of the compression bandage of Steinlechner is capable of being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection between the two layers of the compression bandage as disclosed by Steinlechner to be connected via an elastic sewing thread by means of stitch-bonding where the stitch length is within the instantly claimed range as taught by Zafiroglu. A skilled artisan would have been motivated to utilize an elastic sewing thread for stitch-bonding of the layers of the bandage with the instant stitch length because Zafiroglu suggests the fabrics subjected to this improved process will have a greater amount of recoverable stretch and results in an article of manufacture that is flexible, elastic, and conformable to a surface to which it is applied [Col 2, lines 7-30]. A skilled artisan would also have a reasonable expectation to manufacture the compression bandage comprising of a cushioning and support layer as disclosed by Steinlechner wherein the layers are connected via an elastic sewing thread using a stitch-bonding method of a stitch length within the instantly claimed range because Zafiroglu suggests that this method and stitch length is conventional in bandages comprised of connected or bonded material layers that are analogous to Steinlechner.
Steinlechner as modified by Zafiroglu does not teach wherein the sewing thread tension is not more than 4cN. Dua teaches an analogous bandage ([0001]- discusses that common textile are medical textiles such as bandages) comprising of a first layer and a second layer (Figure 12G- nonwoven textile 100 and component 120) wherein the layers are taught to be bonded using a stitch-bonding method (Figures 12A thru 12G- shows the In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, it is the examiner’s position that the product rendered obvious by the prior art- Steinlechner, Zafiroglu, and Dua- above meets all the limitations of the structure implied by the recited process steps. In the instant specification, the Applicant specifies the methods of the stitch-bonding used to be a Malimo and/or Maliwatt method (see pg 5) and wherein the layers are stitch-bonded using a warp-knitting machine (Figure 1, see pg 10). Specifically the prior art of Zafiroglu and Dua similarly recite the use of a Malimo and/or Maliwatt method of stitch bonding two layers of a bandage wherein the process is done by a machine (Zafiroglu [Col 2, lines 52-65], Dua Figure 12D & [0183]). Burden is on applicant to show that the compression dressing of a first cushioning layer and a second support layer is structurally different from the compression dressing Steinlechner as modified by Zafiroglu and Dua wherein the same stitch bonding process is used to connect both the layers. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Thus, claim 1 is taught by the combination of the teachings of Steinlechner, Zafiroglu, and Dua as discussed above.
Regarding claim 2, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Steinlechner as modified by Zafiroglu and Dua further teaches a thickness of the cushioning layer (Steinlechner Claim 4- “the cushioning layer has a thickness of approximately 0.5mm to approximately 5mm”).
Steinlechner as modified by Zafiroglu and Dua does not explicitly teach wherein the thickness of the cushioning layer is 0.6-1.2 mm. Steinlechner specifically discloses a range of thickness broader than the instantly claimed range (Claim 4). A person of ordinary skill would recognize that the disclosed range of thickness of the cushioning layer of Steinlechner may be optimized to be specifically the thickness of the instantly claimed range (see MPEP 2144.05 for additional reference regarding ranges). Thus, the claimed limitation is met as discussed. Steinlechner as modified by Zafiroglu and Dua and the instant invention are analogous because the combination and the instant invention both teach compression dressings comprising of two stitch-bonded layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the cushioning layer as taught by Steinlechner as modified by Zafiroglu and Dua to be optimized to be the instantly claimed range as discussed above. A skilled artisan would have been motivated to utilize a thickness of the cushioning layer as taught which may be further optimized to be of the instantly claimed range because Steinlechner suggests that a thickness of the disclosed range is preferred for a good cushioning effect and for even distribution of the compression pressure of the bandage (Steinlechner- [0026]). A skilled artisan would also have been 
Regarding claim 4, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. 
As modified, Steinlechner as modified by Zafiroglu and Dua does not teach wherein the cushioning layer and/or the supporting layer is comprises a nonwoven material. Dua specifically teaches an analogous bandage ([0001]- discusses products formed of textiles such as medical textiles wherein bandages are also mentioned) wherein a first layer (Figure 12E- nonwoven textile 100) and/or second layer (Figure 12E- component 120) are comprised of a nonwoven material ([0175]- “Suitable materials for component 120 include a layer of woven-textile, another layer of nonwoven textile, a natural material such as leather or the like, polymer foam, a breathable gas-permeable but liquid impermeable material, and other composite materials that are sturdy enough to receive and hold a stitch.”). A person of ordinary skill in the art would recognize that the first and second material layers as taught by Dua may be analogous to a cushioning and support layer of a bandage of Steinlechner as modified by Zafiroglu such that the cushioning and support layers of the compression bandage may be comprised of a nonwoven material as taught by Dua. Thus, the claimed limitations are met as discussed. Steinlechner as modified by Zafiroglu and Dua are analogous because the combination and Dua both teach bandages comprised of stich-bonded layers.

Regarding claim 7, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Steinlechner as modified by Zafiroglu and Dua teaches further teaches wherein the elastic sewing thread is selected form the group consisting of (see MPEP 2117 for additional reference regarding Markush claims ) cotton spun crepe threads, cotton twisted crepe threads, textured polyamide yarn, textured polyester yarns, rubber threads, polyurethane elastane threads and combinations thereof (Zafiroglu [Col 4, lines 45-47]- “The covered spandex yarn was secured with a chain-stitched 40-dpf (44-dtex per filament) polyester filament thread”; Dua Figures 12E & 12F- stitching yarn 163, [0179]- “Depending upon the material utilized and the desired properties, stitching yarn 163 may be individual fibers, or yarns that include a plurality of fibers. Suitable materials for stitching yarn 163 include rayon, nylon, polyester, polyacrylic, silk, cotton, carbon, glass, aramids (e.g., para-aramid fibers and meta-aramid fibers), ultra high molecular weight polyethylene, and liquid crystal polymer, for example.”).
Regarding claim 8, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Steinlechner as modified by Zafiroglu and Dua further teaches wherein the compression bandage (Steinlechner Figure 1- bandage 10; Zafiroglu [Col 1, lines 7-16]- stitchbonded fabric used for bandages) has a stretching threshold which indicates a maximum stretchability (Zafiroglu Claims 2- stitchbonded fabric wherein the recoverable stretch is in the range of 100 to 300%). 
Regarding claim 9, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage of claim 8 as discussed above. Steinlechner as modified by Zafiroglu and Dua further teaches wherein the compression bandage exerts a pressure as it is stretched (Steinlechner [0038]- discusses that a compression pressure is achieved as the elastic bandage is stretched) and applied on a limb of a wearer, the compression bandage configured to be on a limb of a wearer (Steinlechner Figures 1a & 1b- bandage 10 is applied in a direction P around a patient’s lower extremities). 
Steinlechner as modified by Zafiroglu and Dua does not explicitly teach wherein the maximum stretchability corresponds to a therapeutically predefined application pressure of the compression on a limb of a wearer. However, it is understood by one of ordinary skill in the art that the maximum stretchability will yield a maximum pressure which may be defined as a therapeutically predefined application pressure, depending on the use of the compression dressing. Thus, the limitation is met as discussed. Steinlechner as modified by Zafiroglu and Dua and the instant invention is analogous because the combination and the instant invention both teach bandages comprising of two connected layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to understand that the compression bandage at a maximum stretched state on a limb of a wearer as taught by Steinlechner as modified by Zafiroglu and Dua corresponds to a therapeutically predefined application pressure of the 
Regarding claim 11, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Steinlechner as modified by Zafiroglu and Dua further teaches wherein the compression bandage has an increase in stretch (Steinlechner [0038]- “The elastic bandage according to the first or the second aspect of the invention preferably has a stretchability of more than 20% and less than 100%”).
Steinlechner as modified by Zafiroglu and Dua does not explicitly teach wherein the increase in stretch is less than 50%. Steinlechner specifically discloses a range of an increase in stretch ([0038]- “more than 20% and less than 100%”). A person of ordinary skill would recognize that the recited range of Steinlechner encompasses the instantly claimed range, such that the recited range may be optimized to be specifically the instantly claimed range (see MPEP 2144.05 for additional reference on ranges). Thus the claimed limitation is met as discussed. Steinlechner as modified by Zafiroglu and Dua and the instant invention are analogous because the combination and the instant invention both teach bandages comprised of stitch-bonded layers.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the invention to modify the compression bandage as taught by Steinlechner as modified by Zafiroglu and Dua to have an increase in stretch of more than 20% and less than 100% as taught by Steinlechner, wherein the range may be optimized to the claimed range of the increase in stretch as discussed above. A skilled artisan would have been motivated to utilize a compression bandage with the instant range of increase in 
Regarding claim 12, Steinlechner as modified by Zafiroglu and Dua teaches a compression bandage combination comprising a first compression bandage (Figure 1a- bandage 10) as claimed in claim 1 as discussed above. Steinlechner as modified by Zafiroglu and Dua further teaches a second compression bandage (Steinlechner Figure 1c- outer bandage 16, Claim 16- “Two-layer of compression dressing having an outer cohesive bandage for generating a compression effect, and a skin-facing inner bandage in the form of a bandage according to claim 1”, [0047]- “within the scope of the invention, it may instead consist of two, three, or a plurality of components”). 
Regarding claim 13, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage combination of claim 12. Steinlechner as modified by Zafiroglu and Dua further teaches wherein the first compression bandage exerts a working pressure on a limb in an applied state (Steinlechner [0039]- the bandage as claimed is a short-traction bandage where there is a high working pressure which is effective for bandaging open legs) and the second compression bandage a resting pressure (Steinlechner [0042,0045]- an outer bandage applies a compressive pressure on the outer bandage as it is overwrapped in the same direction as the outer bandage around the patient’s lower extremity).
Regarding claim 16, Steinlechner as modified by Zafiroglu teaches the compression bandage of claim 11 as discussed above. Steinlechner further teaches 
Steinlechner as modified by Zafiroglu and Dua does not explicitly teach wherein the increase in stretch is less than 35%. Steinlechner specifically discloses a range of an increase in stretch ([0038]- “more than 20% and less than 100%”). A person of ordinary skill would recognize that the recited range of Steinlechner encompasses the instantly claimed range, such that the recited range may be optimized to be specifically the instantly claimed range (see MPEP 2144.05 for additional reference on ranges). Thus the claimed limitation is met as discussed. Steinlechner as modified by Zafiroglu and Dua and the instant invention are analogous because the combination and the instant invention both teach bandages comprised of stitch-bonded layers.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the invention to modify the compression bandage as taught by Steinlechner as modified by Zafiroglu and Dua to have an increase in stretch of more than 20% and less than 100% as taught by Steinlechner, wherein the range may be optimized to the claimed range of the increase in stretch as discussed above. A skilled artisan would have been motivated to utilize a compression bandage with the instant range of increase in stretch because Steinlechner suggests such devices with the instant stretchability allow a slight compression pressure to be easily and sustainably achieved (Steinlechner- [0038]). A skilled artisan would also have a reasonable expectation to manufacture the compression bandage as taught by Steinlechner as modified by Zafiroglu and Dua with the instant increase in stretch because Murakami suggests the instant increase in stretch is conventional in bandages comprised of stitch-bonded layers that are analogous to the instant invention.
Regarding claim 17, Steinlechner as modified by Zafiroglu teaches the compression bandage of claim 1 as discussed above. Steinlechner further teaches wherein the compression bandage has an increase in stretch ([0038]- “The elastic bandage according to the first or the second aspect of the invention preferably has a stretchability of more than 20% and less than 100%”, wherein the range recited could be optimized to specifically be the range claimed because the claimed range is encompassed within the recited range; see MPEP 2144.05 for additional reference on ranges).
Steinlechner as modified by Zafiroglu and Dua does not explicitly teach wherein the increase in stretch is less than 25%. Steinlechner specifically discloses a range of an increase in stretch ([0038]- “more than 20% and less than 100%”). A person of ordinary skill would recognize that the recited range of Steinlechner encompasses the instantly claimed range, such that the recited range may be optimized to be specifically the instantly claimed range (see MPEP 2144.05 for additional reference on ranges). Thus the claimed limitation is met as discussed. Steinlechner as modified by Zafiroglu and Dua and the instant invention are analogous because the combination and the instant invention both teach bandages comprised of stitch-bonded layers.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the invention to modify the compression bandage as taught by Steinlechner as modified by Zafiroglu and Dua to have an increase in stretch of more than 20% and less than 100% as taught by Steinlechner, wherein the range may be optimized to the claimed range of the increase in stretch as discussed above. A skilled artisan would have been motivated to utilize a compression bandage with the instant range of increase in stretch because Steinlechner suggests such devices with the instant stretchability allow a slight compression pressure to be easily and sustainably achieved (Steinlechner- [0038]). A skilled artisan would also have a reasonable expectation to manufacture the compression bandage as taught by Steinlechner as modified by Zafiroglu and Dua with 
Regarding claim 18, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage combination of claim 12 as discussed above. Steinlechner as modified by Zafiroglu and Dua further teaches wherein the second compression bandage (Steinlechner Figure 1c- outer bandage 16, Claim 16- “outer cohesive bandage for generating a compression effect”) is applicable over the first compression bandage (Steinlechner Figures 1a to 1c- outer bandage 16 is wrapped over bandage 10, Claim 16- outer cohesive bandage is applied over the skin-facing inner bandage according to claim 1).
Regarding claim 21, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage of claim 4 as discussed above. Steinlechner as modified by Zafiroglu and Dua further teaches wherein both of the layers (Steinlechner Figure 1- textile layer 12 and cushioning layer 14) are of a non-woven material (Dua Figure 12E- nonwoven textile 100 and component 120, [0175]- “Suitable materials for component 120 include a layer of woven-textile, another layer of nonwoven textile, a natural material such as leather or the like, polymer foam, a breathable gas-permeable but liquid impermeable material, and other composite materials that are sturdy enough to receive and hold a stitch.”).
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinlechner (US 2014/0052043 A1) in view of Zafiroglu (USPN 4897297 A), Dua (US 20180169963 A1), in further view of Griesbach (USPN 6663584 B2).
Regarding claim 3, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. 
Steinlechner as modified by Zafiroglu and Dua does not teach wherein a material of the cushioning layer and/or the supporting layer is inelastic. Griesbach teaches an and/or second layer (Figure 1- web 18) is nonelastic (Abstract- “An elastic bandage is disclosed having a nonelastic absorbent nonwoven web, a non-elastic breathable nonwoven web”, Claim 1- “An elastic bandage comprising: a meltspun elastomeric material; a nonelastic absorbent nonwoven web attached to a first side of the elastomeric material; and a non-elastic breathable web attached to a second side of the elastomeric material;”). A person of ordinary skill would recognize that the cushioning layer and/or supporting layer of the compression bandage of Steinlechner as modified by Zafiroglu and Dua may be made of similar non-elastic materials of the two layers of the bandage as taught by Griesbach as the use of non-elastic materials would not hinder the functioning of the compression bandage to be able to wrap around and support an affected limb of a user. Thus, the claimed limitations are met as discussed. Steinlechner as modified by Zafiroglu and Dua and Griesbach are analogous because the combination and Griesbach both teach bandages comprising to two layers of material connected or bonded together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cushioning layer and/or the supporting layer of the compression bandage as taught by Steinlechner as modified by Zafiroglu and Dua to be comprised of a nonelastic material as taught by Griesbach. A skilled artisan would have been motivated to utilize a nonelastic material for one or both of the layers of the compression bandage because Griesbach suggests that the use of inelastic materials still allows the bandage to be elastic and compressible but also increases durability of the bandage and allows the bandage to be relatively permeable to air and/or water vapor (Griesbach [Col 4, line 58- Col 5, line 2]). A skilled artisan would also have a reasonable expectation to manufacture the compression bandage comprised of a first cushioning layer and a second supporting layer as taught by Steinlechner as modified by Zafiroglu and Dua wherein both or one of the layers is comprised of an inelastic material because 
Regarding claim 20, Steinlechner as modified by Zafiroglu, Dua, and Griesbach teaches the compression bandage of claim 3. Steinlechner as modified by Zafiroglu, Dua, and Griesbach further teaches wherein both of the layers (Steinlechner Figure 1- cushioning layer 14 and textile layer 12; Griesbach Figure 1- webs 16,18) are non-elastic (Griesbach Abstract- “An elastic bandage is disclosed having a nonelastic absorbent nonwoven web, a non-elastic breathable nonwoven web”, Claim 1- “An elastic bandage comprising: a meltspun elastomeric material; a nonelastic absorbent nonwoven web attached to a first side of the elastomeric material; and a non-elastic breathable web attached to a second side of the elastomeric material;”). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steinlechner (US 2014/0052043 A1) in view of Zafiroglu (USPN 4897297 A), Dua (US 20180169963 A1), and in further view of Macedo (US 20140295190 A1).
Regarding claim 5, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Steinlechner further discloses the first cushioning layer which can be nonwoven (Steinlechner [0037]- the textile inner layer may also contain or be formed of a non-woven material such as a non-woven fabric similar to that of the textile outer layer). 
Steinlechner as modified by Zafiroglu and Dua does not teach wherein the cushioning layer is a thermofusion nonwoven. Macedo teaches a thermofusion process to attach two layers of a laminate sheet ([0004]). Although Macedo does not explicitly teach that the layer is nonwoven, it would have been known to one of ordinary skill in the art that bonding two layers of any compatible material can be done using a thermofusion process as described by Macedo ([0015-0016]- overview of the thermofusion process). The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nonwoven cushioning layer as taught by Steinlechner as modified by Zafiroglu and Dua to specifically go through a thermofusion process as taught by Macedo to be a thermofusion nonwoven as claimed. A skilled artisan would have been motivated to understand that Steinlechner as modified by Zafiroglu, Dua and Macedo meets this claim limitation because the present application recites that a thermofusion process is preferred for the nonwoven material of the cushioning layer because no pressure is applied to the layer when compared to a similar process of thermofusing applied to the supporting layer (present invention- [page 6]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steinlechner (US 2014/0052043 A1) in view of Zafiroglu (USPN 4897297 A), in further view of Dua (US 20180169963 A1), in further view of Stralin (US 2007/0178795 A1).
Regarding claim 6, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Steinlechner as modified by Zafiroglu and Dua further teaches a second supporting layer of the bandage (Steinlechner Claim 1- “having a textile inner layer”, Figure 1- textile layer 12) that can be nonwoven (Steinlechner [0037]- the textile inner layer may also contain or be formed of a non-woven material such as a non-woven fabric similar to that of the textile outer layer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nonwoven supporting layer of a bandage as taught by Steinlechner as modified by Zafiroglu and Dua to specifically be a thermobond nonwoven material as taught by Stralin. A skilled artisan would have been motivated to utilize a thermobond nonwoven support layer because Stralin teaches that this type of nonwoven material may be used as a staple fibre to meet requirements for greater thermobondability ([0057-0058]). A skilled artisan would also have a reasonable expectation to manufacture the support layer as of the compression bandage as taught by Steinlechner as modified by Zafiroglu and Dua to be comprised of a thermobond nonwoven material because Stralin teaches thermobonding nonwoven materials are conventional in fabric layers of nonwoven materials that are analogous to Steinlechner as modified by Zafiroglu and Dua.
Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Steinlechner (US 2014/0052043 A1) in view of Zafiroglu (USPN 4897297 A), Dua (US 20180169963 A1), in further view of Murakami (USPN 6787681 B2).
Regarding clam 10, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. 
	Steinlechner as modified by Zafiroglu and Dua does not teach wherein the compression bandage has an elastic modulus of 4-10 N/mm2. Murakami does teach layers of an adhesive sheet (Abstract- adhesive sheet with elastomer film layer and supporting layer) wherein the elastic modulus is 4-10 N/mm2 ([Col 4, lines 20-40]- teaches the elastomer film layer with modulus of 0.2-15 N/mm2 and the supporting film layer modulus of 2- 200 N/mm2). A person of ordinary skill would recognize that the range recited may be optimized to specifically be the claimed range because the claimed range is encompassed within the recited range (see MPEP 2144.05 for additional reference on ranges). Thus the claimed limitation is met as discussed. Steinlechner as modified by Zafiroglu and Dua and Murakami are analogous because the combination and Murakami both teach a layered, nonwoven bandage wherein one of the layers is a supporting layer.
	It would have been obvious to one of ordinary skill in that art before the effective filing date of the invention to modify the compression bandage as taught by Steinlechner as modified by Zafiroglu and Dua to have an elastic modulus of 0.2-15 N/mm2 or 2-200 N/mm2 as taught by Murakami, wherein either range may be optimized to the claimed range of an elastic modulus. A skilled artisan would have been motivated to utilize a compression bandage with the instant elastic modulus because Murakami suggests such devices with the instant elastic modulus are more flexible and are able to contour better to the skin when applied ([Col 4, lines 3-5 & lines 27-29]). A skilled artisan would also have a reasonable expectation to manufacture the compression bandage as taught by Steinlechner as modified by Zafiroglu and Dua with the instant elastic modulus because Murakami suggests the instant modulus is conventional in layered, nonwoven bandages comprising a supporting layer that are analogous to Steinlechner as modified by Zafiroglu and Dua.
Regarding claim 14, Steinlechner as modified by Zafiroglu, Dua and Murakami teaches the compression bandage of claim 10 as discussed above. Steinlechner as 2 (Murakami [Col 4, lines 20-40]- teaches the elastomer film layer with modulus of 0.2-15 N/mm2 and the supporting film layer modulus of 2- 200 N/mm2).
Steinlechner as modified by Zafiroglu, Dua and Murakami does not explicitly teach wherein the compression bandage has an elastic modulus of 5-9 N/mm2. Murakami specifically teaches ranges of elastic modulus ([Col 4, lines 20-40]). A person of ordinary skill would recognize that the disclosed range of elastic modulus of the compression bandage may be optimized to be specifically the thickness of the instantly claimed range (see MPEP 2144.05 for additional reference regarding ranges). Thus, the claimed limitation is met as discussed. Steinlechner as modified by Zafiroglu, Dua, and Murakami and the instant invention are analogous because the combination and the instant invention both teach layered bandages comprising a supporting layer that are analogous to the instant invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elastic modulus of the compression dressing as taught by Steinlechner as modified by Zafiroglu, Dua, and Murakami to be optimized to be the instantly claimed range as discussed above. A skilled artisan would have been motivated to utilize an elastic modulus as taught which may be further optimized to be of the instantly claimed range because Murakami suggests such devices with the instant elastic modulus are more flexible and are able to contour better to the skin when applied ([Col 4, lines 3-5 & lines 27-29]). A skilled artisan would also have been motivated to optimize the range as disclosed as optimization of a range, such as an elastic modulus, is known and utilized in the art. A skilled artisan would also have a reasonable expectation to manufacture the compression bandage having an elastic modulus of the compression bandage as taught by Steinlechner as modified by Zafiroglu, Dua, and Murakami to be 
Regarding claim 15, Steinlechner as modified by Zafiroglu, Dua and Murakami teaches the compression bandage of claim 10 as discussed above. Steinlechner as modified by Zafiroglu, Dua and Murakami further teaches wherein the compression bandage has an elastic modulus of 6-8 N/mm2 (Murakami [Col 4, lines 20-40]- teaches the elastomer film layer with modulus of 0.2-15 N/mm2 and the supporting film layer modulus of 2- 200 N/mm2). 
Steinlechner as modified by Zafiroglu, Dua and Murakami does not explicitly teach wherein the compression bandage has an elastic modulus of 6-8 N/mm2. Murakami specifically teaches ranges of elastic modulus ([Col 4, lines 20-40]). A person of ordinary skill would recognize that the disclosed range of elastic modulus of the compression bandage may be optimized to be specifically the thickness of the instantly claimed range (see MPEP 2144.05 for additional reference regarding ranges). Thus, the claimed limitation is met as discussed. Steinlechner as modified by Zafiroglu, Dua, and Murakami and the instant invention are analogous because the combination and the instant invention both teach layered bandages comprising a supporting layer that are analogous to the instant invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elastic modulus of the compression dressing as taught by Steinlechner as modified by Zafiroglu, Dua, and Murakami to be optimized to be the instantly claimed range as discussed above. A skilled artisan would have been motivated to utilize an elastic modulus as taught which may be further optimized to be of the instantly claimed range because Murakami suggests such devices with the instant elastic modulus are more flexible and are able to contour better to the skin when applied .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Steinlechner (US 2014/0052043 A1) in view of Zafiroglu (USPN 4897297 A), Dua ( US 20180169963 A1), in further view of Mouton (US 20160135997 A1).
Regarding claim 19, Steinlechner as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. 
Steinlechner as modified by Zafiroglu and Dua further does not teach wherein the first cushioning layer is a wound contact layer. Mouton teaches an analogous compression bandage (Figure 1- wound dressing 10) comprising of a first cushioning layer that is a wound contact layer (Figure 1- either of layers 12, 14, Abstract- “A combined compression and absorption dressing/bandage, which includes a short stretch compression bandage and at least one absorptive wound dressing comprising at least one absorbent layer of a non-woven fabric of any one or more of cotton, viscose and polyester fibres, the absorbent layer having an operative inner face and an operative outer face, the at least one wound dressing being bonded to the short stretch compression bandage with its inner face towards the bandage and the outer face facing away from the bandage.”). A skilled artisan would recognize that the order of the first cushioning layer and the second supporting layer of the compression bandage of Steinlechner as modified by Zafiroglu and Dua may be altered such that the first cushioning layer may be wound-facing in a similar manner as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify first cushioning layer of the compression dressing as taught by Steinlechner as modified by Zafiroglu and Dua to be rearranged to be a wound contact layer as taught by Mouton. A skilled artisan would have been motivated to utilize the cushioning layer in the outer area because Mouton suggests that it absorbs the wound better (Mouton- Abstract). A skilled artisan would also have a reasonable expectation to manufacture the cushioning layer of the compression badnage as taught by Steinlechner as modified by Zafiroglu and Dua to be rearranged to be wound contact layer because Mouton suggests that having a wound facing layer is conventional in layered compression bandages that are analogous to Steinlechner as modified by Zafiroglu and Dua.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130226062 A1 (Kloeppels)- teaches two layers of a bandage with a cushioning and textile layer
US 20120238933 A1 (Murphy)- teaches a two-layer compression bandage system wherein multiple bandages can be used.
US 20130085435 A1 (Murphy)- teaches a two-layer compression bandage with an inner and outer layer and is intended to be applied to leg ulcers
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        April 27, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786